Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on January 29, 2021, with respect to the claim objections; claim rejections under 35 USC 103 over Yarwood  (Journal of Fluorine Chemistry 78 (1996), 113-119) and the claim rejections under 35 USC 103 over Yarwood in view of Aslam (US 5,427,124) have been fully considered and are persuasive.  The aforesaid claim objections and claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The Chemical Formula 3 is different from 2-(3,4-diflurophenyl)propan-2-ol disclosed in Yarwood in that the group attached to -OH is different:

    PNG
    media_image1.png
    180
    191
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    171
    159
    media_image2.png
    Greyscale


The Chemical Formula 3 contains CH(CH3)OH, a secondary alcohol while 2-(3,4-diflurophenyl)propan-2-ol of Yarwood contains C(CH3)20H, a tertiary alcohol.  As one of ordinary skill in the art would know, the reaction with an acid to form an alkene, or a dehydration, for a secondary alcohol requires a totally different condition from that for a tertiary alcohol, which is easier to dehydrate. Thus, based on Yarwood, which merely teaches a dehydration condition for a tertiary alcohol, one of ordinary skill in the art would not be motivated to use the same for the dehydration of a secondary alcohol with a reasonable expectation of success because the secondary alcohol needs harsher conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622